DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/17/2021 has been considered and entered.  The amendment requires that the dispersing agent is an amine block copolymer which Adams et al. (US 2008/0099715) does not teach, thus overcoming the previous rejections which are hereby withdrawn.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 – 11, 13 – 17 are rejected under 35 U.S.C. 103 as obvious over Nguyen et al. (US 6,669,849) as evidenced by and/or alternatively in view of Adams et al. (US 2008/0099715) and further in view of Fabis et al. (US 2010/0129794)
In regards to claim 9, 10, Nguyen teaches water treatment process comprising adding an ion-exchange resin to water containing a contaminant such as dissolved organic carbon (abstract).  In Example 1, the resin is prepared using cyclohexanol as major porogen, dodecanol as minor porogen, solsperse 24000 as amine dispersing agent (i.e., polyethyleneimine block copolymer), divinyl benzene as crosslinking agent, maghemite as solid magnetic particlulate and glycidyl methacrylate quaternary ammonium compound as acid and amine ion exchange capacity providing group (column 10 lines 14 – 65).  The porogenic solvents of dodecanol and cyclohexanol are non-polymeric solvents which are at least present in the creation of the porous matrix prior to being washed (as porogen solvents are eventually removed).  
Solsperse 24000 is an amine dispersing agent having a similar structure to the Disperbyk163 which are amine dispersing agents of applicant’s invention {see page 16 of specification paragraphs 9 – 12}, according to Adams [0112].  Thus, Adams provides evidence that Solsperse is an amine dispersing agent, and/or at least in view of Adams Solsperse 24000 and Disperbyk163 (an amine dispersant) are similar and interchangeable for use in the invention of Nguyen.
While Nguyen recites divinyl benzene which are ethylenically unsaturated groups as crosslinking agent, Nguyen fails to particularly recite the cross linking monomer of the claims.  Fabis similarly teaches magnetic polymer particles which hare prepared using crosslinkers such as divinylbenzene, pentaerythritol triacrylate, pentaerythritol tetraacrylate, glycerol triacrylate, glycerol trimethacrylate etc. [0236].  Thus, in view of Fabis, the use of the tria(meth)acrylates 
In regards to claims 11, 13 – 17, Nguyen, in view of Adams and Fabis teaches the polymer bead having the claimed limitations as previously stated. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771